IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-40575
                        Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

DONALD I. JAMES,

                                            Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-96-CR-349-1
                        - - - - - - - - - -

                            April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Donald I. James has appealed his convictions for possession

of cocaine with intent to distribute and aiding and abetting.

James contends that the district court failed to comply with the

requirements of Fed. R. Crim. P. 11(c)(1) & (c)(3) in accepting

James’s guilty plea.   The record does not show that any such

noncompliance affected James’s substantial rights.      See United

States v. Johnson, 1 F.3d 296, 298, 302 (5th Cir. 1993) (en

banc).   The appeal is frivolous and is DISMISSED.    Counsel are


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 97-40575
                               -2-

instructed to review their duties under Anders v. California, 386

U.S. 738, 744 (1967).

     APPEAL DISMISSED.